     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 1 of 27   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 17-CR-201
 4                        Plaintiff,   )
                                       ) SCHEDULING CONFERENCE
 5     vs.                             ) PUBLIC
                                       ) Washington, DC
 6     Paul Manafort, Jr.,             ) Date: November 30, 2018
                                       ) Time: 9:30 a.m.
 7                        Defendants. )
                                       )
 8     ___________________________________________________________

 9                 TRANSCRIPT OF SCHEDULING CONFERENCE
                                HELD BEFORE
10                THE HONORABLE JUDGE AMY BERMAN JACKSON
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________

12                            A P P E A R A N C E S

13     For Plaintiff:         ANDREW WEISSMANN
                              GREG D. ANDRES
14                            JEANNIE S. RHEE
                              U.S. Department of Justice
15                            Special Counsel's office
                              950 Pennsylvania Avenue NW
16                            Washington, D.C. 20530
                              202-514-1746
17                            Email: Aaw@usdoj.gov
                              Email: Gda@usdoj.gov
18                            Email: Jsr@usdoj.gov

19
       For Defendant:         KEVIN M. DOWNING
20                            815 Connecticut Avenue, N.W.
                              Suite 730
21                            Washington, D.C. 20006
                              (202) 754-1992
22                            Email: Kevindowning@kdowninglaw.com
                              THOMAS EDWARD ZEHNLE
23                            Law Office of Thomas E. Zehnle
                              601 New Jersey Avenue, NW
24                            Suite 620
                              Washington, DC 20001
25                            (202) 368-4668
                              Email: Tzehnle@milchev.com
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 2 of 27   2


 1     ALSO PRESENT:          Jeff Weiland, FBI Special Agent

 2
       Court Reporter:        Janice E. Dickman, RMR, CRR
 3                            Official Court Reporter
                              United States Courthouse, Room 6523
 4                            333 Constitution Avenue, NW
                              Washington, DC 20001
 5                            202-354-3267

 6                                    *   *   *

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 3 of 27        3


 1                 THE COURTROOM DEPUTY:      Your Honor, this morning we

 2     have criminal case No. 17-201-1, the United States of America

 3     v. Paul J. Manafort, Jr.       The defendant's presence has been

 4     waived for this proceeding, Your Honor.

 5                 Will counsel for the parties please approach the

 6     lectern, identify yourselves for the record.

 7                 MR. WEISSMANN:     For the government, Andrew Weissmann,

 8     Jeannie Rhee, Greg Andres, and Special Agent Jeff Weiland.

 9                 THE COURT:    All right.    Good morning.

10                 MR. DOWNING:    Good morning.     Kevin Downing, Thomas

11     Zehnle, and Tim Wang for Mr. Manafort.

12                 THE COURT:    All right.    Good morning.

13                 We're here because the parties filed a joint status

14     report on November 26th and asked that a sentencing date be

15     set.   In the event that anyone is confused, this is not it.

16     The parties also asked that we set dates for the filing of

17     sentencing submissions.

18                 We need to set a sentencing date to trigger the

19     preparation of a presentence report.         That takes at least 70

20     days, which takes us to February 8th.         And I think we might

21     need to add in a little additional time, since that period

22     includes the holidays.      So I think an exact 70 days is going to

23     put too much pressure on the probation office.          Plus, we need

24     to build in time for the possibility that either party may

25     object to something in the draft report and we have to complete
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 4 of 27         4


 1     the whole process laid out in Rule 32.

 2                 Ordinarily I would have just done that calculation

 3     and set a sentencing date, but I scheduled this hearing because

 4     I felt I needed some clarification about the nature of the

 5     pretrial submissions that you referenced in your report before

 6     I could establish a schedule that would give us ample time to

 7     complete it.

 8                 So I have a few questions for both sides.           I guess

 9     I'll start with the prosecution.

10                 The status report asks that I set a schedule for any

11     presentencing submissions and motions.         And so my first

12     question is, is the government planning to file any motions?

13                 MR. WEISSMANN:     No, the government is not intending

14     to do that.

15                 THE COURT:    Okay.   The report also sets out the

16     government's contention that the defendant's in breach of the

17     plea agreement.     And I'm not intending to get into the merits

18     of that controversy today at all, but I do have a few questions

19     about what it is you're asking me to do with that information.

20                 You said in the report, "A breach relieves the

21     government of any obligations it is has under the agreement,

22     including its agreement to a reduction in the guidelines for

23     acceptance of responsibility."

24                 Now, I know that whether you filed a 5K motion was

25     completely within your discretion anyway, so that wasn't an
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 5 of 27      5


 1     obligation under the plea agreement.         But what obligations in

 2     particular are you going to contend that you've been relieved

 3     of?

 4                 MR. WEISSMANN:     So, there are a number of obligations

 5     that we are relieved of, and the question that we were still

 6     debating is what the consequences will be.          But one would be,

 7     as set out in the plea agreement, it is no longer an obligation

 8     to agree to one, two, or three points for acceptance of

 9     responsibility.     And we anticipated that in our sentencing

10     submission to the Court, that we would set out our position at

11     that time with respect to acceptance of responsibility.

12                 THE COURT:    So you're not sure yet how -- what

13     exactly you're going to be asking me to do with respect to

14     that?

15                 MR. WEISSMANN:     Exactly.   We will look at the facts

16     and the law as it relates to the charges in this case to

17     determine what we think the consequences are of the breach with

18     respect to that aspect.      We do think that the plea agreement is

19     clear that we have that ability to do that.

20                 A second way in which the breach would affect our

21     submission is that we will set out for the Court, as we

22     understand it's our obligation, is to provide the Court with

23     all pertinent information about the nature of the defendant's

24     conduct that could be pertinent to the 3553(a) factors that the

25     Court would consider at the time of sentence.          Thus, we
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 6 of 27     6


 1     anticipate that our sentencing submission will set out the

 2     conduct that happened before signing the cooperation agreement,

 3     as well as the conduct that led to the conclusion that was set

 4     forth in the status report.

 5                  If I can digress for one moment, the reason that we

 6     think -- we put in the phrase about scheduling motions, is that

 7     we can anticipate two potential motions that could be raised by

 8     the defense in connection with this.         One would be we,

 9     obviously, don't have the presentence report at this point and,

10     actually, both sides could have objections that would be

11     litigated in a hearing.

12                  The second is the defendant could object to and

13     contend that our determination with respect to his breaching

14     the agreement is not made in good faith and we would have to

15     establish that it was made in good faith, and we're prepared do

16     that at a hearing.

17                  And so one of the reasons for asking for scheduling

18     is that that's sort of a separate issue from any determination

19     that would be made in the presentence report that people could

20     object to.    There's a separate issue of whether the defense is

21     going to take issue with -- and ask for a hearing with respect

22     to the government's position that the defendant has breached.

23     And, again, we are prepared to do a hearing at the Court's

24     convenience.

25                  THE COURT:   Well, I have a lot of questions about
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 7 of 27   7


 1     that.   And I'm certainly going to ask the defense if they, at

 2     this point, contemplate filing motions, the same way I did with

 3     you.    But let me go back to what the upshot might be if I agree

 4     with your contention that he breached the plea agreement.

 5                 The plea agreement itself mentions not only the right

 6     to seek a denial of the adjustment of responsibility

 7     adjustment, but it says, in paragraph 4.B., that you reserve

 8     the right to seek the imposition of an upward adjustment for

 9     obstruction of justice under § 3C1.1, which applies if the

10     defendant attempted to obstruct on the investigation of the

11     offense of conviction.      So are you planning to seek that?   And,

12     I guess, wouldn't -- would it have applied in any event, given

13     the fact that he pled to obstruction of justice?

14                 MR. WEISSMANN:     So, I think that the answer is that I

15     do think legally it could apply because the obstruction that he

16     pled to was obstruction that happened -- I know he was indicted

17     for in June of this year.       I think if there is an additional

18     obstruction of the crimes of conviction, that could apply.      I

19     don't anticipate that -- well, I anticipate that we will set

20     forth the facts for Your Honor to consider at the time of

21     sentencing.

22                 I don't anticipate that we would make that type of

23     motion because the guidelines, at least as we have calculated

24     them and set forth our position in the plea agreement, far

25     exceeds the statutory cap in the case before Your Honor.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 8 of 27       8


 1     That's not to say that it's irrelevant, it just means that

 2     while the facts could be relevant to how the Court might

 3     sentence, I don't think that a upward departure would be

 4     particularly fruitful in that situation.

 5                 THE COURT:    Okay.    The plea agreement also talked

 6     about a right to seek an increase in the base offense level

 7     based on post agreement conduct, which was something that I was

 8     unfamiliar with.     So I was curious about whether you were

 9     planning to seek that.

10                 MR. WEISSMANN:     We don't -- for the same, exact same

11     reasons, we don't anticipate doing that.

12                 THE COURT:    And finally, it talked about the right to

13     pursue a trial on the charges that you would dismiss pursuant

14     to the agreement.     Is that contemplated?

15                 MR. WEISSMANN:     So the answer to that is I don't know

16     at this time.     The relevance of that is slightly different than

17     the last two questions that the Court put to me, which is that

18     right now there is a statutory cap here in this District of ten

19     years.   There's a statutory cap in the Eastern District of

20     Virginia of 85 years.      And the guidelines in both districts are

21     quite substantial.      We have to evaluate whether it would be

22     fruitful to, in this proceeding, to take action that would

23     augment the statutory cap.        But we have not made that

24     determination.

25                 THE COURT:    Okay.    Assuming -- well, does the
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 9 of 27         9


 1     imposition of any of these remedies that you're talking

 2     about -- and let's start with the one that is most likely to

 3     happen -- some argument about the acceptance of responsibility

 4     adjustment, these would require a factual finding by me that he

 5     did in fact breach the plea agreement, is that correct?

 6                 MR. WEISSMANN:     I believe so, yes.

 7                 THE COURT:    Okay.   So do you anticipate that we would

 8     have a separate hearing before the actual date of the

 9     sentencing to determine that issue, if it's disputed?

10                 MR. WEISSMANN:     Yes.

11                 THE COURT:    Okay.

12                 MR. WEISSMANN:     And we are prepared to do that at any

13     time set by the Court.

14                 THE COURT:    Do you think we need to await the

15     presentence report for that?       I mean, is that something that I

16     need the probation office to tell me what they think?           I'm

17     going to have to make this decision.

18                 MR. WEISSMANN:     I don't believe that you do.      I think

19     it's relevant to not just -- I think the same facts are

20     relevant to that issue and other issues that will be before the

21     Court, and I don't think that it needs to await the presentence

22     report.    And the government's position is as a matter of

23     efficiency, that it would -- and since it's also a discrete

24     area, that we're prepared, if there is objection to that, to

25     meet our burden of proof.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 10 of 27     10


 1                   THE COURT:   All right.    And what is that burden of

 2      proof on that issue?

 3                   MR. WEISSMANN:   So, with respect to as it relates to

 4      whether there is a breach, there the plea agreement sets out

 5      that we have to meet the good faith standard.          And with

 6      respect -- I think if we meet that, I think there's a second

 7      issue with respect to acceptance of responsibility and I think

 8      that is decided by the normal sentencing standard that I think

 9      is -- that I'm going to give a caveat, that I think that's a

10      preponderance.

11                   THE COURT:   And so just thinking about this, the best

12      way to structure it, as far as you see it, it makes sense to go

13      ahead and brief the breach issues separate from briefing the

14      3553(a) factors for me for the actual sentencing.

15                   MR. WEISSMANN:   Yes.

16                   THE COURT:   Okay.   Now, the status report seems to

17      make a point with its vocabulary, and it specifically asserts

18      that the defendant committed federal crimes since he was last

19      before me.    And it advised me that you're going to inform me of

20      the nature of those crimes in advance of the sentencing date.

21      Notwithstanding the fact that, obviously, acceptance of

22      responsibility bears on a sentence and obstruction of justice

23      could possibly bear on a sentence under the guidelines, and the

24      statute requires me to look at the history and characteristics

25      of the defendant and not just the offense, at the end of the
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 11 of 27     11


 1      day, I'm supposed to sentence him for the offense to which he

 2      pled guilty.    And so to the extent that you're asking me to

 3      enhance that because of the commission of other crimes, I think

 4      it's going to be important to explain how that -- why that

 5      would be appropriate.      And I guess I'm wondering, am I supposed

 6      to infer from your repetition of that word in the status report

 7      that more charges are forthcoming?

 8                 MR. WEISSMANN:     So, to take that in the different

 9      components.    We do think that the nature of the defendant's

10      conduct after signing the plea agreement is relevant, or

11      potentially relevant to the Court with respect to a variety of

12      issues, not just whether there should be some upward departure,

13      but whether there should be a downward departure, or where

14      within the guidelines the defendant should be sentenced.        So we

15      do think it is a pertinent factor, as well as we take it as our

16      obligation to the Court and to the probation department in

17      terms of providing that information.

18                 With respect to whether there will be additional

19      charges, as I said, that determination has not been made yet.

20                 THE COURT:    Okay.    I think those are the questions I

21      had for you, just about -- I'm really just trying to get --

22      procedurally, to figure out what we are doing, what we all are

23      contemplating so that then I can give you a schedule that makes

24      sense.

25                 MR. WEISSMANN:     Thank you.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 12 of 27      12


 1                   THE COURT:   All right.    Mr. Downing, are you going to

 2      handle this?

 3                   Do you intend to file any motions in advance of

 4      sentencing?    I'm not sure that objecting to their contention

 5      that he violated the plea agreement is a motion.          But how do

 6      you see this teeing up?

 7                   MR. DOWNING:   I think at this point in time there are

 8      a lot of unknowns for us.      I think the government has ideas

 9      about what they're going to do that we're not quite sure about.

10      But we do think it is going to take some time to respond to

11      whatever it is they file with respect to the breach of the plea

12      agreement.    So I think that taken alone, I think, is something

13      that we think we'd also probably be entitled to some discovery

14      with respect to whatever allegations are going to be made by

15      the Office of Special Counsel with respect to a breach of the

16      agreement.

17                   Not knowing the details of what they're going to

18      claim constitutes the breach or breaches, that's all going to

19      depend, you know, once we see that, on what we would be asking

20      the Court for in terms of information -- additional information

21      from the government to support the contention.          So that's one

22      item that I think the Court should build into the schedule.

23                   THE COURT:   All right.    And so do you think -- you

24      agree with Mr. Weissmann, that they need to tell me what the

25      basis for their contention is, you get to object to it, we have
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 13 of 27      13


 1      to have a hearing if you contest it, and rule on that before we

 2      have a sentencing hearing and we start talking about the

 3      statutory factors?

 4                 MR. DOWNING:     Yes, Your Honor.

 5                 THE COURT:    Okay.

 6                 MR. DOWNING:     One other item you mentioned about the

 7      timing of these events with the probation report.          If probation

 8      is going to take into consideration the items that are going to

 9      be in dispute, I think the timing may affect how all this gets

10      carried out.    So I'm not sure whether or not that's going to

11      happen, if probation is going to consider these other items

12      that are -- you know, follow from the plea.         And that's a

13      little more of a wrinkle.      I don't quite know what's going to

14      happen with that.

15                 THE COURT:    Well, typically the government does

16      supply its factual grounds for various adjustments and the

17      defense can submit that information as well, so that the draft

18      presentence report does have the probation office's point of

19      view about whether acceptance of responsibility, other

20      adjustments up and down apply.       So, at the same time as you're

21      going to be telling me why you don't think they apply, you're

22      going to be telling them.

23                 So I suppose we could have the government give me and

24      the probation office its submission at the same time and you

25      could give me and the probation officer -- you need to see what
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 14 of 27      14


 1      they say to know whether -- but you still have to dispute it

 2      because I could disagree with them.

 3                  MR. DOWNING:    Yes, I understand.     But the one thing

 4      that would be a little odd about this is that you would have

 5      the benefit also of a hearing and other evidence and probation

 6      wouldn't.   So probation would be reaching conclusions without a

 7      full record.    And that's why I say it's one thing, I think,

 8      that should be considered, as to whether or not that report

 9      should come after you make findings on a hearing about whether

10      or not there was a breach.

11                  And it's just something to consider because I think

12      it might -- we may end up fighting two different fights on two

13      different records and I think that would be a problem.

14                  THE COURT:   Well, at the end of the day, no matter

15      what they do, I have to make the finding.         So I guess one

16      question would be whether you think it would be optimal to just

17      set a sentencing date today, so that we can order up the

18      presentence report, and then wait until the draft comes in to

19      set a briefing schedule for breach, and then a hearing on the

20      statute, the actual sentencing, or whether it makes sense to go

21      ahead and brief up the breach issues on a parallel track, while

22      they're doing their presentence investigation.

23                  I don't have a strong feeling about it.        That's one

24      of the reasons I wanted to get you all here, because what you

25      were proposing, it wasn't clear.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 15 of 27     15


 1                 MR. DOWNING:     Sure.   Could I have a moment?

 2                 THE COURT:    Sure.    And if you all want to confer with

 3      each other after this, that's fine, too, with a proposed

 4      schedule for the whole thing.

 5                 (Pause.)

 6                 THE COURT:    I mean, it seems to me we could probably

 7      start the ball rolling by the government providing to me, at

 8      the same time as they provide to the probation office, what

 9      they think the basis for this contention is.         But I -- you look

10      like you have some thoughts, so I'm happy to hear them.

11                 MR. DOWNING:     Just before I sit down, we would prefer

12      your first option, that this would be submitted to you first

13      and while the probation can be working on these other issues,

14      that it would be an issue that you are addressing before

15      probation finalizes its report.       But we're also happy to

16      discuss in a little more detail -- we haven't with the

17      government -- if there is some more efficient way to do that.

18                 THE COURT:    I guess I wasn't necessarily -- I hadn't

19      really come to a conclusion about whether I should rule on it

20      first, as much as that we could expedite things by having the

21      government inform all of us at the same time as it informs the

22      probation department.      But what were you thinking?

23                 MR. WEISSMANN:     So the government's proposal is that

24      the Court, today, sets a sentencing date so that -- and that

25      probation can then start preparing a presentence report.        When
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 16 of 27          16


 1      that presentence report comes in, obvious -- it's a draft,

 2      obviously the parties have an opportunity beforehand to speak

 3      to the probation department, lodge any objections and all of

 4      that.   If there's a hearing that is required at that point, no

 5      one knows at this point whether it would or would not be.

 6      Obviously, we would proceed according to the way normally

 7      things proceed, if there's a factual dispute on one side or the

 8      other, or both.

 9                 And so the issue, to me, is the separate issue of

10      whether there should be a determination made by the Court with

11      respect to any challenge to the government's position that the

12      defendant's breached his cooperation agreement, because it's

13      relevant to a number of different sentencing issues.             And our

14      position is that issue is one that is, from the government's

15      perspective, ready to be decided.

16                 In other words, that's something that we have,

17      obviously, before we issued the joint status report, we

18      obviously had lengthy conversations with the defense, discussed

19      the facts, any objections.      So they're aware of the gravamen of

20      what the concerns are.      Obviously, we're not saying the Court

21      or probation is, and we're prepared to go forward.              And to us

22      it makes sense to get that resolved because that could change

23      in many ways the complexion of the subsequent hearing, if there

24      is one.   And so as a matter of efficiency, at the very least,

25      we think that would be a good way to proceed.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 17 of 27      17


 1                   THE COURT:   Well, that does seem efficient to me,

 2      speaking aloud for a minute.       When you started and you were

 3      talking about the preparation of a presentence report, what's

 4      required under the statute and the rules, the way it usually

 5      works is they come up with a guidelines calculation, which in

 6      some way is going to be dependent on this factual finding, or

 7      it could be, and then you get to battle it out with them and

 8      then I get the report and then we have a hearing.          And in many

 9      cases there has to be an evidentiary hearing on some

10      adjustment.    So it's -- it all seems to cut in both directions.

11                   MR. WEISSMANN:   So I think that's true, but I think

12      that a breach of the plea agreement also, if, for instance, the

13      Court were to find that we were not acting in good faith -- I

14      mean, this all is subject to -- we don't get to take unilateral

15      action.   If it is contested, we go to a hearing, we present our

16      case, the defense presents its case, and the Court will make

17      its determination whether we acted properly.         I think that goes

18      not just to the determination, the initial determination by

19      probation, I think there's a separate reason to have that be

20      litigated.    And it seems to me since that is a discrete area

21      that is ready, that it would make sense to get that resolved.

22                   THE COURT:   All right.    And it seems like you're

23      agreeing with that, that you think we ought to not await the

24      completion of the presentence report to get the evidence of the

25      breach contention on the table?
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 18 of 27    18


 1                 MR. DOWNING:     Just one second.

 2                 (Pause.)

 3                 MR. DOWNING:     Your Honor, we're willing to be

 4      flexible on it.     I guess, just the concern we have is giving

 5      information to -- for the -- to probation on a presumption that

 6      the government can meet their burden, it's -- then we have to

 7      undo it.   That's the only issue that we think -- if you were to

 8      find that there was not a breach.        And I think a conclusion of

 9      that would be -- let's say there was one item in dispute as to

10      whether or not Mr. Manafort was truthful, if you were to find

11      that he was not untruthful, yet that had been submitted to

12      probation as being a lie and being obstruction and other

13      unlawful conduct, I think this kind of makes a whole mess of

14      unwinding that.     So that's the only issue that I think the

15      Court should consider.

16                 THE COURT:    It sounds like you're saying the same

17      thing, that you would like me to rule on the question of

18      whether there was a breach or there wasn't a breach before the

19      probation department does its guideline calculation, which I

20      think is what Mr. Weissmann just said.

21                 MR. DOWNING:     We're in agreement, actually.

22                 THE COURT:    We are in agreement on this matter.

23      Congratulations.

24                 All right.    So with that in mind, how long does the

25      government want to file such a submission?
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 19 of 27        19


 1                   MR. WEISSMANN:   We're prepared to do that whenever

 2      the Court would like it because we were ready at the time that

 3      we submitted the joint status report.        We had -- there was

 4      substantial work that went into that.

 5                   THE COURT:   All right.    I know you want some

 6      significant time to respond to it.

 7                   MR. DOWNING:   Yes.   And we don't want to press that

 8      the government would have to have this done before the

 9      holidays, but certainly if we all started the schedule right

10      after the holidays, we would be happy to, but --

11                   THE COURT:   Well, they're ready.     So, what does that

12      mean?   When would you like to file something?         By next week?

13      The week after?

14                   MR. WEISSMANN:   We could do it a week from today.

15                   THE COURT:   Okay.    So, December 7, the government's

16      submission on the question -- on the factual question you're

17      seeking me to resolve will be due.        You can have until January

18      to respond.

19                   What would you like as a time for a response?       I

20      mean, I can't tell you right now whether you're going to be

21      entitled to discovery, you don't know whether he's going to

22      have exhibits attached and, therefore, you don't need

23      discovery.    So, if you get it and you feel like that's what you

24      need, then you'll file a motion for discovery.          But, just for

25      purposes of the calendar, what should we set as a date for your
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 20 of 27      20


 1      response?

 2                   MR. DOWNING:    One moment.

 3                   (Pause.)

 4                   MR. DOWNING:    Your Honor, would it be possible for us

 5      to have some type of preliminary response so that we can tell

 6      you whether or not we need discovery or anything else?          Because

 7      if we don't, we don't need to put this way out, I would agree

 8      with that.    But, having -- if, in fact, we need the time, then

 9      we would like to ask the Court for the time.         But I don't know

10      what to tell you.       If it's very straightforward and we can

11      address it, we could do it in the ordinary response time.         But

12      not knowing that, I don't want to unnecessarily put the Court's

13      schedule out.    But I would at least like a day or two just to

14      respond, to ask the Court for what type of time we think we

15      need and why.

16                   THE COURT:    That's fine.    You can propose a schedule

17      for your response or for the briefing of a motion for

18      discovery, if you think that's necessary, after you've received

19      the pleading.    The pleading is coming in on December 7.       Why

20      don't you let me know by December 12th, the following

21      Wednesday, what your proposed schedule would be for responding

22      to it.   And then I'll enter a schedule for responding to it

23      and, based on that, probably have Mr. Haley contact you with

24      some potential dates for a hearing on it.

25                   MR. DOWNING:    Okay.   Thank you.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 21 of 27          21


 1                   THE COURT:   I have some conflicts in early January,

 2      so I'm assuming it would be mid- to late January, depending on

 3      what the briefing is, before we get to the hearing on the

 4      breach allegation.

 5                   But for probation to begin its work, we need to at

 6      least set a target sentencing date, which if it has to be

 7      continued at some point, it has to be continued at some point.

 8      As I said, 70 days, I think, puts us to February 8th.             And I

 9      think they would probably want more than 70 days, given the

10      holidays.

11                   So what are we thinking about for a sentencing date?

12      I would think either late February or early March.              Have you

13      conferred at all about that?

14                   MR. DOWNING:   We have not.    We have no objection to

15      that, Your Honor.

16                   THE COURT:   All right.    I think we should just set

17      something as a control date so it's on everybody's calendars.

18      Let's say Tuesday, March 5th, 10 a.m.        Does that work for

19      everybody?

20                   MR. WEISSMANN:   Yes, Your Honor.

21                   MR. DOWNING:   Yes, Your Honor.

22                   THE COURT:   All right.

23                   THE COURTROOM DEPUTY:     We have the Smith trial the

24      week before.

25                   THE COURT:   Right.   That's a bench trial, it ought to
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 22 of 27        22


 1      be okay.

 2                 So let's set that, and we may be able to accelerate

 3      it, we may have to put it off.       But that at least gives us a

 4      framework to work on.

 5                 If that is the sentencing date, then I would want

 6      your memoranda in aid of sentence -- and this would be,

 7      presumably, after the breach determination has been made, but

 8      with respect to other guidelines issues and other statutory

 9      issues, February 22nd.

10                 All right.    Is there anything else I have to take up

11      today?

12                 MR. WEISSMANN:     Yes.   One matter -- one scheduling

13      matter and one matter that I would like to address at the

14      bench, if possible.     So with respect to the scheduling matter,

15      would the Court, in addition to the February 22nd date, would

16      the Court like responses to -- so, for instance, if the defense

17      has a submission and we have a response, is there a date that

18      you would like those?

19                 THE COURT:    I don't usually call for responses to

20      sentencing submissions.      In this situation, because of the

21      breach issue, I did think it was important for people to be

22      able to respond to what the other side is saying.          I don't

23      know -- let's get through the breach determination and then if

24      we need to change this, we'll change this.         But right now I was

25      assuming simultaneous submissions because it's not going to be
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 23 of 27    23


 1      a duel on that factual finding.

 2                 MR. WEISSMANN:     I have no problem with it

 3      simultaneous.    I just thought if there was something that we

 4      though was legally or factually wrong, that we would present it

 5      to you.

 6                 THE COURT:    That often gets presented whether I set a

 7      schedule for it or not.

 8                 MR. WEISSMANN:     Understood.

 9                 THE COURT:    So, but by setting a schedule, suggests

10      that I'm inviting it.      So we'll see, I'll think about it.

11                 Do you want to take up the matter at the bench now?

12                 MR. WEISSMANN:     Yes.

13                 THE COURT:    Do you also want it -- are you seeking to

14      seal it?

15                 MR. WEISSMANN:     I believe so, yes.

16                 THE COURT:    Okay.    So we need to -- we're

17      broadcasting into the other courtroom, so we need to turn that

18      off.   Mr. Haley, can we do that?

19                 THE COURTROOM DEPUTY:      It's my understanding it

20      doesn't go.    Once you get on a bench conference, it doesn't go.

21                 THE COURT:    All right.     So counsel can approach the

22      bench.

23                 THE COURTROOM DEPUTY:      Let me check first.

24                 THE COURT:    This portion of the transcript will be

25      sealed.
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 24 of 27      24


 1                 THE COURTROOM DEPUTY:      John Cramer tells me as soon

 2      as I put the husher on, it doesn't go to the overflow or media

 3      room.

 4                 THE COURT:    All right.     Let's put the husher on.

 5                 (Sealed bench conference:)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 25 of 27   25


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 26 of 27      26


 1                   (Open Court:)

 2                   THE COURT:   All right.       Mr. Downing, is there

 3      anything else I need to take up today on behalf of the

 4      defendant?

 5                   MR. DOWNING:    No, Your Honor.

 6                   THE COURT:   Okay.    All right.    Thank you very much,

 7      everybody.

 8                                     *   *   *

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00201-ABJ Document 457 Filed 12/04/18 Page 27 of 27   27


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4

 5                I, JANICE DICKMAN, do hereby certify that the above

 6      and foregoing constitutes a true and accurate transcript of my

 7      stenograph notes and is a full, true and complete transcript of

 8      the proceedings to the best of my ability.

 9                            Dated this 30th day of November, 2018.

10

11

12                                  /s/________________________

13                                  Janice E. Dickman, CRR, RMR
                                    Official Court Reporter
14                                  Room 6523
                                    333 Constitution Avenue NW
15                                  Washington, D.C. 20001

16

17

18

19

20

21

22

23

24

25
